Title: To James Madison from George Luckey, 25 April 1813
From: Luckey, George
To: Madison, James


Dear Sir
Harford April 25. 1813
Instigated by the feelings of sympathy I write. Who that is human can be insensible to the evils of the present day—Our bleeding tho inoffending country as to our enemies—a free Just & Virtuous government compelled by every Agression & mall-treatment to fight for every thing dear to man against the most covetous, corrupt & revengeful nation which aims at nothing less than universal subjugation—whose constant work is shedding blood & indiscriminate extermination of the American people—whose thirst is insatiable to bind our citizens in slavery, to enjoy our property & make Europe & America tributary at their Will—Yet amidst all these threatning evils We have reason to expect that the omnipotent arm that has saved & delivered & given us the Victory over this same nation, Will Yet be our aid & our shield: Nil desperandum Christo duce & auspice—I trust You will be directed & assisted in every emergency & the happy instrument to save the republic. I hear the Vain talk of foolish men Who thro cowardice to say no worse would put up With every thing & crouch under the Yoke & seem not to tremble at the gauling remediless chain ready to be rivetted on their necks. Liberty or death was the motto during the American war. I hope heaven may frown upon tyrants & their agents that our inestimable liberties & priviliges may be preserved inviolate—for our encouragement we know that infinite Wisdom can & often has brought good out of evil & made calamities useful by humbling & uniting people. It is said when Judgments are Abroad the inhabitants Will learn righteousness. Continued peace & prosperity beget luxury & lead to Idleness, effeminacy & disipation; and Alarming providences, difficulties & dangers are as needful for the moral; as thunder; storms & tempests, to the natural world. But I forbear—I must not preach. With high esteem & regard I am ever Yours
George Luckey
